DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 11-15, 18 and 22-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FORSELL (US 2011/0193688 A1, hereinafter FORESELL).

    PNG
    media_image1.png
    532
    351
    media_image1.png
    Greyscale

As per claims 1 and 22, FORSELL discloses a computer implemented method comprising:
 transmitting an energizing signal from an external antenna, coupled to a local external device (LED) (See Fig.3a, Item#153 and Par.204, disclose an external charger comprising a charging coil “antenna” 153 to transmit charging power to an implantable device 101), to an implanted antenna of a passive implanted medical device (PIMD) (See Fig.3a, Item#109, discloses the implantable medical device comprise a receiving antenna 109), the energizing signal transmitted while the external antenna is at first and second positions (See Pars.214-215, disclose the charger compare successive measurements at different position to determine if the 
 receiving, at the external antenna, first and second energy transfer characteristic (ETC) values associated with the first and second positions, respectively; under control of one or more processors configured with program instructions (See Pars.214-215, disclose the charger compare successive measurements at different position to determine if the position is being improved or worsened and providing an output to the external charger based on the measurements, Par.223, discloses using the coupling measurement between the transmitter and the receiver to determine if alignment/distance between the external charger and the implantable device is improving or worsening, also in Par.223, it is disclosed that the coupling factor can be determined by comparing the received energy to the transmitted energy i.e. charging efficiency)
analyzing the first and second ETC values to determine a difference therebetween (See Fig.3a, Item#158, discloses a coupling measurement device comprising an analysis unit for calculating the coupling factor and 160’ discloses a unit detecting increase/decrease of coupling factor, which as disclosed by Par.215 is done by comparing successive measurements to determine if the distance is between the external charger and the implantable device is getting smaller or larger using the coupling coefficient);
 providing an energy transfer level (ETL) indicator based on the difference between the first and second ETC values, the ETL indicator providing feedback regarding a degree of energy transfer associated with at least one of the first and second positions (See Pars.223 and 259, disclose determining the coupling factor using the ratio of received power to transmitted power 

As per claim 2, FORSELL discloses the method of claim 1 as discussed above, wherein the providing the ETL indicator includes a change from a first ETL indicator associated with the first ETC value to a second ETL indicator associated with the second ETC value (See Pars.214-215, disclose the charger compare successive measurements at different position to determine if the position is being improved or worsened and providing an output to the external charger based on the measurements, Par.223, discloses using the coupling measurement between the transmitter and the receiver to determine if alignment/distance between the external charger and the implantable device is improving or worsening, also in Par.223, it is disclosed that the coupling factor can be determined by comparing the received energy to the transmitted energy i.e. charging efficiency) , the change indicating a change in the degree of energy transfer when moving the external antenna from the first position to the second position (Par.214-215, and Fig.3a, disclose a display which based on the comparisons between successive measurements at different position shows if the external charger is moving closer to the implantable device or away from the implantable device, the indication can be by different light emitting diodes (Red, yellow, green) or using a single light with a repetition frequency that indicates the measured 

As per claim 3, FORSELL discloses the method of claim 2 as discussed above, wherein the change in the degree of energy transfer represents an increase or a decrease in the degree of energy transfer, the degree of energy transfer increasing when the analyzing determines that the first ETC value is greater than the second ETC value, the degree of energy transfer decreasing when the analyzing determines that the first ETC value is less than the second ETC value (See Pars.214-215, disclose the charger compare successive measurements at different position to determine if the position is being improved or worsened and providing an output to the external charger based on the measurements, when the distance is reduced, coupling coefficient increases and the amount of transferred power increases, also Par.223, discloses calculating the ratio of received power to transmitted power as the external charger gets closer to the implantable device receiver the ratio increases).

As per claim 4, FORSELL discloses the method of claim 1 as discussed above, wherein the first and second positions correspond to current and previous positions, respectively, of the external antenna with respect to the implanted antenna, the providing including changing the ETL indicator to indicate a decrease in the degree of energy transfer when the current position is associated with a first ETC value that is lower than the second ETC value associated with the previous position, the providing including changing the ETL indicator to indicate an increase in the degree of energy transfer when the current position is associated with a first ETC value that is greater than the second ETC value associated with the previous position (See Pars.214-215 

As per claim 11, FORSELL discloses the method of claim 1 as discussed above, wherein the first position and the second position are the same (See Pars.214-215, disclose the charger compare successive measurements at different position to determine if the position is being improved or worsened and providing an output to the external charger based on the measurements, when the distance is reduced, coupling coefficient increases and the amount of transferred power increases, the first and second positions can be the same if the external charger is not moved between measurements).

As per claims 12 and 25, FORSELL discloses a system comprising: 
an external antenna coupled to a local external device (LED) (See Fig.3a, Item#153 and Par.204, disclose an external charger comprising a charging coil “antenna” 153 to transmit 
at least one LED processor (See Fig.3a, Item#158, discloses a coupling measurement device comprising an analysis unit for calculating the coupling factor and 160’ discloses a unit detecting increase/decrease of coupling factor); and 
a LED memory coupled to the at least one LED processor, wherein the memory stores program instructions, wherein the program instructions are executable by the at least one processor (See Fig.3a, Item#165, discloses a controller  which uses information received from a coupling measurement device, the controller includes a memory to store instructions as disclosed by Par.246) for: 
analyzing the first and second ETC values to determine a difference therebetween (See Fig.3a, Item#158, discloses a coupling measurement device comprising an analysis unit for calculating the coupling factor and 160’ discloses a unit detecting increase/decrease of coupling factor, which as disclosed by Par.215 is done by comparing 
providing an energy transfer level (ETL) indicator based on the difference between the first and second ETC values, the ETL indicator providing feedback regarding a degree of energy transfer associated with at least one of the first and second positions (See Pars.223 and 259, disclose determining the coupling factor using the ratio of received power to transmitted power and Par.214-215, and Fig.3a, disclose a display which based on the comparisons between successive measurements at different position shows if the external charger is moving closer to the implantable device or away from the implantable device, the indication can be by different light emitting diodes (Red, yellow, green) or using a single light with a repetition frequency that indicates the measured relative position, a higher repetition frequency indicating that the external coil 153 is closer to the optimal position or vice versa, or an audible indication).

As per claim 13, FORSELL discloses the system of claim 12 as discussed above, wherein the at least one processor is configured to change the ETL indicator from a first ETL indicator associated with the first ETC value to a second ETL indicator associated with the second ETC value (See Pars.214-215, disclose the charger compare successive measurements at different position to determine if the position is being improved or worsened and providing an output to the external charger based on the measurements, Par.223, discloses using the coupling measurement between the transmitter and the receiver to determine if alignment/distance between the external charger and the implantable device is improving or worsening, also in Par.223, it is disclosed that the coupling factor can be determined by comparing the received 

As per claim 14, FORSELL discloses the system of claim 13 as discussed above, wherein the at least one processor is configured to indicate whether the change in the degree of energy transfer represents an increase or a decrease in the degree of energy transfer, the degree of energy transfer increasing when the analyzing determines that the first ETC value is greater than the second ETC value, the degree of energy transfer decreasing when the analyzing determines that the first ETC value is less than the second ETC value (See Pars.214-215, disclose the charger compare successive measurements at different position to determine if the position is being improved or worsened and providing an output to the external charger based on the measurements, when the distance is reduced, coupling coefficient increases and the amount of transferred power increases, also Par.223, discloses calculating the ratio of received power to transmitted power as the external charger gets closer to the implantable device receiver the ratio increases).


As per claims 7 and 23, FORSELL discloses the method and of claims 1 and 22 as discussed above, wherein analyzing further comprises estimating a current level of available 

As per claims 18 and 26, FORSELL discloses the system of claims 12 and 25 as discussed above, wherein the at least one processor is configured to estimate a current level of available power of the PIMD based on at least a predetermined value of power consumption of the PIMD for at least one PIMD operation and a change in the first ETC value over the second ETC value over a select time interval (See Par.276-278, disclose the transmission rate is sent to the battery based on battery status  and that battery status is determined based on consumption integral over time of at least one measured electrical parameter related to said energy balance, the integral may be determined for a monitored voltage and/or current related to the energy balance).

As per claims 24 and 27, FORSELL discloses the method and the system of claims 22 and 25 as discussed above, further comprising mathematically combining a select number of ETC values to determine, respectively, the first and second ETC values (See Par.223, discloses using the ratio between the amount of transmitted energy and the received energy, both values would be calculated at each position to determine if an increase or decrease is taking place as a result of the movement).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORSELL.
As per claims 8 and 19, FORSELL discloses the method and system of claims 7 and 18 as discussed above, however FORSELL does not explicitly wherein estimating further comprises .

Claims 5-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORSELL in view of OLSON et al. (US 2012/0262108 A1, hereinafter OLSON).
As per claims 5 and 16, FORSELL discloses the method of claim 1 as discussed above, however FORSELL does not disclose further comprising obtaining movement data indicative of movement of the external antenna relative to a reference, the providing including changing the ETL indicator based on the movement data.
OLSON discloses a charging system for an implantable medical device further comprising obtaining movement data indicative of movement of the external antenna relative to a reference, the providing including changing the ETL indicator based on the movement data (See Par.183, discloses “a sensor such as one or more accelerometers or gyroscopes may be carried by antenna and used to determine a current trend in motion of the antenna, that motion may be correlated with a trend in the change in coupling quality and used to suggest a new or continued direction of motion”).
FORSELL and OLSON are analogous art since they both deal with charging of implantable medical devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FORSELL with that of OLSON by adding the accelerometer for the benefit of detecting movement of the external charger and 

As per claim 6 and 17, FORSELL and OLSON disclose the method of claims 5 and 16 as discussed above, wherein the analyzing step further comprises analyzing the first and second ETC values in combination with the movement data to determine whether a change between the first and second ETC values was accompanied by movement of the external antenna (See OLSON, Par.183, discloses an accelerometer for detecting a movement of the external charger and the accompanied trend in change in coupling quality for the benefit of alerting the user if the movement is in the right direction or the wrong direction).

Claims 9-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over FORSELL in view of JOHN (US 2008/0300660 A1, hereinafter JOHN).
As per claims 9 and 20, FORSELL discloses the method and system of claims 7 and 18 as discussed above, however FORSELL does not disclose further comprising initiating a select PIMD operation if the current level of available power of the PIMD is above a threshold value for the select PIMD operation.
JOHN discloses an implantable medical device further comprising initiating a select PIMD operation if the current level of available power of the PIMD is above a threshold value for the select PIMD operation (See par.46, discloses that the implantable medical device which comprises functions such as sensing/stimulation [Fig.1, Item#116], diagnostic module and temperature cooling [Fig.1, Items#118 and 120], is restricted from performing some of the functions when the battery reaches a critical level, which also means in instances where the 
FORSELL and JOHN are analogous art since they both deal with charging of implantable medical devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by FORSELL with that of JOHN by performing certain functions only when the battery level is above a certain threshold for the benefit of ensuring there is enough energy to perform essential operations (See JOHN, Par.46).

As per claims 10 and 21, FORSELL discloses the method and system of claims 7 and 12 as discussed above, however FORSELL does not disclose further comprising delaying a select PIMD operation if the current level of available power of the PIMD is below a threshold value for the select PIMD operation. 
 JOHN discloses an implantable medical device further comprising delaying a select PIMD operation if the current level of available power of the PIMD is below a threshold value for the select PIMD operation (See par.46, discloses that the implantable medical device which comprises functions such as sensing/stimulation [Fig.1, Item#116], diagnostic module and temperature cooling [Fig.1, Items#118 and 120], is restricted from performing some of the functions when the battery reaches a critical level until the charge level exceed that critical value).
FORSELL and JOHN are analogous art since they both deal with charging of implantable medical devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/AHMED H OMAR/            Examiner, Art Unit 2859   

/EDWARD TSO/            Primary Examiner, Art Unit 2859